 



UNDERground CBD Pharmaceutical Product Price List [ex10-3_001.jpg]

 

NEW ITEMS

 

Name   Description   Ingredients   Dosage Cotton Candy - Mini   Birthday Cake,
Blue Rasberry, Bubble Gum, Cherry Bomb, Citrus Passion, Galaxy Grape, Green
Apple, Orange, Winter Frost   Vegan,gluten free,fat & cholesterol free with 75%
less sugar then a typical can of soda   10MG Cotton Candy - Regular   Birthday
Cake, Blue Rasberry, Bubble Gum, Cherry Bomb, Citrus Passion, Galaxy Grape,
Green Apple, Orange, Winter Frost   Vegan,gluten free,fat & cholesterol free
with 75% less sugar then a typical can of soda   100MG / 4 servings JELLY BEANS
  Sour - comes in packs of 10 or 20   Sour Assortment Ingredients: Sugar, Corn
Syrup, Food Starch Modified, Dextrose, Natural and Artificial Flavors, Honey,
Chocolate Liquor, Cocoa Powder, Apple Juice Concentrate, Color Added, Red 40
Lake, Red 40, Blue 1, Blue 2 Lake, Blue 1 Lake, Yellow 5 Lake, Yellow 5, Yellow
6, Yellow 6 Lake, Citric Acid, Malic Acid, Sodium Citrate, Ascorbic Acid,
(Confectioners Glaze, Carnauba Wax, Beeswax) CBD from hemp extract   10MG JELLY
BEANS   Regular  - comes in packs of 10 or 20   Regular Assortment Ingredients:
Sugar, Corn Syrup, Dextrose, Food Starch Modified, Apple Juice Concentrate,
Natural and Artificial Flavors, Chocolate Liquor, Honey, Cocoa Powder, Color
Added, Red 40 Lake, Red 40, Blue 1 Lake, Blue 1, Blue 2 Lake, Yellow 5, Yellow 5
Lake, Yellow 6, Yellow 6 Lake, Citric Acid, Ascorbic Acid, Malic Acid, Sodium
Citrate, (Confectioners Glaze, Carnauba Wax, Beeswax) CBD from hemp  extract  
10MG JELLY BEANS   Sugar-Free - comes in packs of 10 or 20   Sugar Free
Ingredients: Maltitol Syrup, Maltitol, Modified Food Starch, Contains 2% or Less
of the following: Sucralose, Citric Acid, Natural and Artificial Flavors, Color
Added, Red 40, Yellow 6, Yellow 5,Red 40 Lake, Blue 2 Lake, Yellow 5 Lake,
Yellow 6 Lake, Blue 1 Tapioca Dextrin, (Beeswax, Carnauba Wax, Confectioner's
Glaze) Salt. CBD from hemp extract   10MG CBD Water   CBD Water   16.9 oz with
10 MG of CBD   10MG CBD Coffee   8os Bag  

Cuban Espresso blend is bold and powerful, this blend roars a super aroma, has a
sturdy and strong flavor with rich and earthy tones

 

Colombian Blend is a medium body coffee with very lively red fruit tones, floral
fragrance, a touch of citrus with undertones of jam, nuts and chocolate.

  10MG CBD Coffee   1lb Bag  

Cuban Espresso blend is bold and powerful, this blend roars a super aroma, has a
sturdy and strong flavor with rich and earthy tones

 

Colombian Blend is a medium body coffee with very lively red fruit tones, floral
fragrance, a touch of citrus with undertones of jam, nuts and chocolate.

  10MG CBD Coffee   K Cup  

Cuban Espresso blend is bold and powerful, this blend roars a super aroma, has a
sturdy and strong flavor with rich and earthy tones

 

Colombian Blend is a medium body coffee with very lively red fruit tones, floral
fragrance, a touch of citrus with undertones of jam, nuts and chocolate.

  10MG CBD Tea   Tea Bags  

CBD Infused Tea us a proprietary blend of tea leaves and 10MG of hemp derived
CBD per bag. The water soluable CBD ensures a smooth tasting tea with a hint of
cannabinoids  and other tastes.

  10MG

 

TRANSDERMAL

 

Name   Description   Ingredients   Dosage DETOX PATCH   Detox Patch is
professionally formulated ingredient infused patch. A full body detox Our
proprietary blend of ingredients work effortlessly to aid in the following.  
Terpene extract, Lavender oil, Chromium, Iron, Vitamin D, Vitamin E, Calcium  
15mg PRE-POST WORKOUT PATCH   The Amino Patch is a professionally formulated
ingredient infused patch to aid Protein Synthesis and muscle recovery after
exercise.. Our proprietary blend of essential BCAA amino acids combined with our
B Vitamin complex is the perfect mix of ingredients.   Proprietary Blend:
L-Leucine, L-Valine, L-Isoleucine, Vitamin B12, Vitamin C, Vitamin D   15mg

 



   

 

 

NANO SHOTS (2 oz Shot)

 

Name   Description   Ingredients   Dosage BRAIN HEALTH   NANO CBD Shots are
loaded with nutrients and offer a single-serving of superfoods. Use world class
Nano Technology allowing for rapid bioavailability on a cellular level. With
this Nano-sized CBD molecule we can optimize the benefits of traditional CBD
absorption methods.   CBG and Nootropics L-Glutamine 380mg, L-Lysine:150mg,
GABA: 150mg, L-Theanine: 100mg, Passionflower Extract: 8mg, Filtered Water,
Natural Flavors, Citric Acid   Active particle equivalent to 3,328mg FOCUS  
NANO CBD Shots are loaded with nutrients and offer a single-serving of
superfoods. Use world class Nano Technology allowing for rapid bioavailability
on a cellular level. With this Nano-sized CBD molecule we can optimize the
benefits of traditional CBD absorption methods.   CBD, CBG and Nootropics
L-Glutamine 380mg, L-Lysine:150mg, GABA: 150mg, L-Theanine: 100mg, Passionflower
Extract: 8mg, Filtered Water, Natural Flavors, Citric Acid   Active particle
equivalent to 3,328mg EXERCISE RECOVERY   NANO CBD Shots are loaded with
nutrients and offer a single-serving of superfoods. Use world class Nano
Technology allowing for rapid bioavailability on a cellular level. With this
Nano-sized CBD molecule we can optimize the benefits of traditional CBD
absorption methods.   Protein and Amino acid blend CBG, CBD, NAD, L-Glutamine
380mg, L-Lysine:150mg, GABA: 150mg, L-Theanine: 100mg, Passionflower Extract:
8mg, Filtered Water, Natural Flavors, Citric Acid   Active particle equivalent
to 3,328mg ENERGY   NANO CBD Shots are loaded with nutrients and offer a
single-serving of superfoods. Use world class Nano Technology allowing for rapid
bioavailability on a cellular level. With this Nano-sized CBD molecule we can
optimize the benefits of traditional CBD absorption methods.   Ginger and Amino
acid blend CBG, CBD, NAD, L-Glutamine 380mg, L-Lysine:150mg, GABA: 150mg,
L-Theanine: 100mg, Passionflower Extract: 8mg, Filtered Water, Natural Flavors,
Citric Acid, caffeine and citrus extract.   Active particle equivalent to
3,328mg

 

TINCTURES, CBD, CBG, CBC & TERPENES

 

Name   Description   Ingredients   Dosage CINNAMON   With more than triple the
CBD of our original formula, our Extra-Strength CBD packs a punch with our
highest level of CBD per serving (250mg/3000mg). Our full-spectrum CBD oil
absorbs directly into the bloodstream, providing you with quick and effective,
all-natural wellness.   Cannabidiol (Seed and Stalk), Conjugated Linoleic Acid,
Vegetable Glycerin, Ethanol, Sunflower Lecithin, Water, Natural Cinnamon Flavor
  500mg

 

CAPSULES

 

Name   Description   Ingredients   Dosage CAPSULES                           PRE
& PRO BIOTICS   CBD Oil is a rich source of Omega 3 & 6 Essential Fatty Acids.
It is also a source of super fatty acids Gamma Linolenic Acid (GLA) and
Stearidonic Acid (SDA).  

Blessed thistle (4:1) DAMIANA LEAF PWD. (Turnera diffusa wild) Kosh

Dong Quai root (8:1) FALSE UNICORN POWDER (Chamaelirium Luteum)

Saw palmetto berry oil powder (45% fatty acids) Wild Yam (10% diosgenin)

MOTHERWORT HERB PWD.(Leonurus Heterophyllus Sweet)(Yi Mu Cao Licorice root
powder (3% glycyrrhizin) BLACK COHOSH RT PWD.(Cimicifuga racemose)

RED RASPBERRY LVS. PWD. Passion Flower herb (3% vitexin)

CRAMP BARK PWD. (Viburnum opulus)

PROTEASE (aspergillus orycae) 500,000 HUT(FCC)/g [AME500]

AMYLASE, 100,000 SKB (fcc-Du/gm) [AME500]

LIPASE (Rhizopus Oryzae) 150,000Lu=15,000 FIP/gm [AME500]

CELLULASE 75,000 CU/G (Trichoderma longibrachiatum)[AME500]

{T} ZINC GLUCONATE 13%Zn

Coral Calcium 35%MAGNESIUM CITRATE 14.5% Mg fine gran (JOST)

MANGANESE GLUCONATE USP 11.75% Mn.

  15mg MVI   CBD Oil is a rich source of Omega 3 & 6 Essential Fatty Acids. It
is also a source of super fatty acids Gamma Linolenic Acid (GLA) and Stearidonic
Acid (SDA). 82 Mineral Vitamin Blend.  

PROTEASE (aspergillus orycae) 500,000 HUT(FCC)/g [AME500] 82 MINERAL VITAMIN
BLEND AMYLASE (125,000 SKB/Gram) LIPASE (Rhizopus Oryzae) 150,000Lu=15,000
FIP/gm [AME500] CELLULASE (150,000 CU/Gram)(trichodema longibrachiatum) LACTASE,
fungal (100,000 ALU/Gram)

SUCRASE (INVERTASE) (200,000 SUMNER/GM) [AME500] MALTASE (20,000 DP/gram)

{T} VIT C L-CALCIUM ASCORBATE(82% VitC)(10.27%Ca)

MAGNESIUM CITRATE 14.5% Mg fine gran (JOST) {T} ZINC GLUCONATE 13%Zn

MANGANESE GLUCONATE USP 11.75% Mn. KELP (.1% iodine)(ascophyllum nodosum)

TRACE MINERAL MIX (74)ORGANIC TRACE MIN BLEND "BLACK MINERAL

  15mg

 



   

 

 

PERSONAL CARE AND COSMETICS

 

Name   Description   Ingredients   Dosage BALM, 1oz   Designed to provide
fast-acting relief for stubborn pain, our CBD Balm is the remedy you've been
searching for. Our thoughtful combination of anti-inflammatory ingredients
harness the power of full-spectrum CBD for topical, all-natural pain relief and
wellness. Apply topically as needed, gently massage into the skin, and relax.  
Beeswax Medium chain triglycerides Lavender essential oil Eucalyptus essential
oil   15mg LOTIONS, 6.7oz   Our CBD Lotions are the remedy you've been searching
for. Our thoughtful combination of anti-inflammatory ingredients harness the
power of full-spectrum CBD for topical, all-natural pain relief and wellness.
Apply topically as needed, gently massage into the skin, and relax.  
Aqua/Water/Eau, Cantharus Tinctures (Safflower) Seed Oil, Stearic Acid,
Glycerin, Cyclopentasiloxane, Dimethicone, Caprylic/Capric Triglyceride,
Cannabis Sativa   Active Particle equivlant to 3,328mg BATH BOMB   Our Relax
Bath Bomb was created to not only relax the body, but to help stabilize the mood
as well. A beautiful blend of Lavender, Chamomile and Frankincense come together
to assist in the relief of anxiety, stress and inflammation while giving your
immune system the healthy boost it needs.   Base Oil & Salt: Coconut Oil & Epsom
Salt, Essential Oils: Wintergreen & Peppermint, Other Ingredients: Sodium
Bicarbonate, Citric Acid, Aqua, Batch Certified Colorants, Fragrance, SLSA.  
Hemp Oil Green Body Bar   Green  is a refreshing body bar with the invigorating
scent of peppermint. This body soap is infused with all natural CBD oil. This
bar contains 100 mg full spectrum active CBD   saponified oils of sunflower*
and/or safflower*; coconut*; and palm* (with retained glycerin); essential oils
of tea tree, eucalyptus and peppermint; hemp extract*; rosemary extract   100mg
CBD Infused Lavender & Eucalyptus Muscle Rub   CBD Salve contains capsicum
extract, derived from the fruit of the cayenne pepper plant and regarded by
herbalists as one of the most refreshing herbs. Lavender and eucalyptus help to
refresh and revitalize while menthol from peppermint oil   Capsicum Extract –
Derived from the fruit of the cayenne pepper plant it contains a warming effect
that stimulates blood flow. This, in turn, helps in reducing Menthol – Obtained
from peppermint oil Eucalyptus Extract   100mg

 

PET

 

Name   Description   Ingredients   Dosage EQUINE HOOF THERAPY   A unique formula
that helps maintain the pliability of the entire hoof by providing the
conditioners necessary for moisture balance. Deep conditions to restore and
support healthy hooves. Creates a breathable moisture barrier to help maintain a
long-lasting moisture balance. Treats drying, cracking, chipping, and brittle
hooves Contains antibacterial and antifungal agents to help prevent infection.  
Organic Beeswax, Olive Oil, Coconut Oil, Shea Butter, Hemp EU CBD Oil (Naturally
Occurring) 200 mg, Organic Calendula, Neem, Vitamin E Oil, Eucalyptus Oil,
Lavender Oil.   300mg HEMP BOW-WOW BITES   Products are made exclusively from
hemp, a non-psychoactive plant which represents a natural cannabinoid source for
pet supplements. We offer a proprietary process to deliver as many of the hemp
cannabinoids, terpenes and flavonoids as possible.SMALL TO MEDIUM Recommended
serving sizes:  Under 20 lbs (9 kg): 1/2 - 1 biscuit every 12 hrs. MEDIUM TO
LARGE Recommended serving sizes:  21 - 95 lbs (9.5 - 43 kg): 1 - 2 biscuits
every 12 hrs 95 - 160 lbs (+43 kg): 2 - 3 biscuits every 12 hrs. LARGE TO EXTRA
LARGE Recommended serving sizes:  +95 lbs (+43 kg): 2 - 3 biscuits every 12 hrs
  Angstromplex Hemp EU, Whole Wheat Flour, Oatmeal, Wheat Bran, Chicken Fat,
Chicken, Cane Molasses, Turmeric, Paprika, Eggs, Apples, Carrots, Garlic Powder,
Salt, Parika Extracts, White Cheddar Cheese, Bone Charcoal, Mixed Tocopherols
(to preserve freshness).   30mg

 

GUMMIES & CUBES

 

Name   Description   Ingredients   Dosage Mixed BERRY   Mixed Berry Extract,
Passionflower Extract, Chamomile Extract, Slippery Elm Bark Extract. 4-GRAM CUBE
  Organic Cane Sugar, Organic Brown Rice Syrup, Organic Honey, Citric Acid,
Lemon Oil.   10mg

 

STRIPS

 

Name   Description   Ingredients   Dosage MIXED BERRY   Position the CBD strip
under your tongue and allow it to dissolve. When the strip melts away, the CBD
is absorbed directly into your bloodstream through the sublingual artery. This
is the quickest, most intense method to get the CBD into your body.  

CBD Oil Sodium Alginate Glycerin Modified Corn Starch Polysorbate 80
Maltodextrin Dextrose

Sucrose Sucralose Natural & Artificial Flavors and Mixed Berries Extract.

  10mg

 



   

 

